Citation Nr: 1127153	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  07-24 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include major depressive disorder and manic depression.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from July 1963 to December 1964 and was honorably discharged.  The Veteran served on active duty in the United States Army from December 1964 to March 1967 and was discharged under honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the VA Regional Office (RO) in Chicago, Illinois, which, inter alia, denied the Veteran's claim for service connection for manic depression.

The Board notes that while Veteran made a claim for service connection for the specific psychiatric disability of manic depression, the Board has recharacterized the service connection claim to an acquired psychiatric condition, to include major depressive disorder and manic depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (noting that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is warranted with respect to the Veteran's claim for service connection for an acquired psychiatric condition, to include major depressive disorder and manic depression.  

Once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Daves v. Nicholson, 21 Vet. App. 46 (2007); cf. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The United States Court of Appeals for Veterans Claims (Court) has held that "a medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Court has also indicated that in evaluating the medical opinion evidence, the Board is to consider whether (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In the instant case, the Board notes that the Veteran received treatment in active duty service for a psychiatric problem.  A January 1967 treatment record indicates that the Veteran "had multiple psycho. problems," and it further noted that the Veteran, the preceding Sunday, "took 1/2 bottle" of a medication in a suicide attempt.  The January 1967 clinician described the Veteran as "rational and coherent, but depressed."

The Veteran received a VA psychological examination in May 2005 that did not have an etiological opinion.  The same examiner issued a separate etiological opinion in November 2005, which stated that the examiner reviewed the Veteran's claims file.  The examiner then concluded the following: "the information given during [the Veteran's May 2005 examination] regarding his current depression suggest that it is less likely than not related to the events of record for January 24, 1967 which the medical examiner on February 6, 1967 recorded a diagnosis of situational disorder."  No further rationale was provided in support of this conclusion.  The examiner then stated that "it is of interest to note" that the Veteran's February 6, 1967 report of medical history did not document "mental troubles of any sort."  

The Board finds that the examiner's negative nexus opinion does not contain a supporting rationale that adequately addresses the evidence of record.  First, the examiner must consider whether it is as likely as not that any incident of the Veteran's active duty service caused the Veteran's current psychiatric conditions, not simply whether the events of a single day in the Veteran's service caused such a condition.  In this regard, the Veteran related additional incidents in service to the examiner at the time of the May 2005 examination that do not appear to have been considered when the examiner rendered his opinion.  Additionally, the Board notes that a consultation sheet from January 1967 indicates that the Veteran "has had multiple psychiatric problems."  As noted above, the VA examiner noted that "it is of interest to note" that the Veteran did not report any psychiatric conditions in a February 1967 report of medical history.  However, on that same report, the Veteran reported a history of suicides attempts.

The Board concludes that a new VA examination is required to address the nature and etiology of the Veteran's acquired psychiatric disorders, and the relationship, if any, between the Veteran's acquired psychiatric disorders and the Veteran's active duty military service.  The Board will also take this opportunity to instruct the RO or AMC to request any outstanding VA psychiatric treatment records for the Veteran.

Accordingly, the case is REMANDED for the following actions:

1. The RO or AMC must again request that the Veteran identify all VA and non-VA medical providers who have treated him for a psychiatric disorder since his separation from active duty.  The RO or AMC is specifically requested to obtain and associate with the Veteran's claims file any VA treatment records from the VA Medical Center in North Chicago, Illinois from June 16, 2006 to the present.

Based on the Veteran's response, the RO or AMC must attempt to procure copies of any records that have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO or AMC.  If, after making reasonable efforts to obtain named records the RO or AMC is unable to secure same, the RO or AMC must notify the Veteran and (a) identify the specific records the RO or AMC is unable to obtain; (b) briefly explain the efforts that the RO or AMC made to obtain those records; (c) describe any further action to be taken by the RO or AMC with respect to the claim; and give the Veteran an opportunity to respond.

2.  Thereafter, the RO or AMC should schedule the Veteran for a psychological examination with a VA examiner of appropriate expertise, but not the examiner who rendered the November 2005 nexus opinion.

Particularly in light of the Veteran's failure to report to his requested hearing in April 2011, the RO or AMC must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  The RO or AMC must also notify the Veteran that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

Following a review of this remand directive, a complete review of the Veteran's claims file, and a psychological examination of the Veteran, the examiner should identify any currently manifested acquired psychiatric disorder.  

For each psychiatric disorder identified, the examiner should render opinions as to the following:

a)  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the disability is etiologically related to the Veteran's active military service to include his January 1967 suicide attempt.  

b)  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's in-service psychiatric complaints and suicide attempts were early manifestations of a current psychiatric disorder. 

The examiner must review the Veteran's claims file prior to the examination of the Veteran.  The examiner's report must explicitly state that such review occurred.  Any indicated studies should be performed, and a complete and thorough rationale for each opinion expressed must be provided.

3.  The examination report must be reviewed by the RO or AMC to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO or AMC must implement corrective procedures.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


